COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                             '

                                             '             No. 08-14-00315-CV
 IN RE: ALEJANDRO HERNANDEZ
 AND EDITH ROMAN,                            '        AN ORIGINAL PROCEEDING

                             Relator.        '               IN MANDAMUS
                                             '


                                        JUDGMENT

       The Court has considered this cause on the Relator=s motion for emergency relief and

Relator’s petition for writ of mandamus against the Honorable Thomas Spieczny, Judge of the

County Court at Law No. 7, El Paso, Texas, and concludes that Relator=s motion for emergency

relief and Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus and the motion for emergency relief, in accordance with the

opinion of this court.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.



                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.